                              Case 19-10479-KG             Doc 161   Filed 04/15/19        Page 1 of 5



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

          In re:                                                      Chapter 11

          F+W MEDIA, INC., et al.,1                                   Case No. 19-10479 (KG)

                                                Debtors.              (Jointly Administered)



                     NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON APRIL 16, 2019 AT 1:00 P.M. (ET)

          UNCONTESTED MATTERS – CERTIFICATIONS FILED

          1.          Debtors’ Motion for Orders: (I) Approving (A) Bidding Procedures for the Sale of the
                      Debtors’ Assets Related to the F+W Books Business Line; and (B) Form and Manner of
                      Notices; (II) Scheduling Dates to Conduct Auction and Hearing to Consider Final
                      Approval of Sale, Including Treatment of Executory Contracts and Unexpired Leases;
                      and (III) Granting Related Relief; and (IV)(A) Approving the Sale of the Acquired
                      Assets; (B) Authorizing Assumption and Assignment of Executory Contracts and
                      Unexpired Leases; and (C) Granting Related Relief [D.I. 79, 3/26/19]

                      Response/Objection Deadline:                     April 9, 2019 at 4:00 p.m. (ET)

                      Responses/Objections Received:

                         A.      Informal Comments from the Office of the United States Trustee

                         B.      Informal Comments from the Official Committee of Unsecured Creditors

                         C.      Objection of Cigna Health and Life Insurance Company [D.I. 132, 4/8/19]

                      Related Documents:

                         D.      Certification of Counsel [D.I. 148, 4/12/19]

                         E.      Order (I) Approving (A) Bidding Procedures for the Sale of the Debtors’
                                 Assets Related to the F+W Books Business Line; and (B) Form and
                                 Manner of Notices Related Thereto; and (II) Scheduling Dates to

          1
            The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
          (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
          The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
          e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
          York, New York 10001.
          2
                Amended items appear in bold.

01:24387975.3
                        Case 19-10479-KG       Doc 161     Filed 04/15/19    Page 2 of 5



                          Conduct Auction and Hearing to Consider Final Approval of Sale,
                          Including Treatment of Executory Contracts and Unexpired Leases [D.I.
                          156, 4/15/19]

                Status:   An order has been entered.

         2.     Debtors’ Motion for Orders: (I) Approving (A) Bidding Procedures for the Sale of the
                Debtors’ Assets Related to the Communities Business Line; and (B) Form and Manner of
                Notices; (II) Scheduling Dates to Conduct Auction and Hearing to Consider Final
                Approval of Sale, Including Treatment of Executory Contracts and Unexpired Leases;
                and (III) Granting Related Relief; and (IV)(A) Approving the Sale of the Acquired
                Assets; (B) Authorizing Assumption and Assignment of Executory Contracts and
                Unexpired Leases; and (C) Granting Related Relief [D.I. 80, 3/26/19]

                Response/Objection Deadline:                April 9, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.     Informal Comments from the Office of the United States Trustee

                   B.     Informal Comments from the Official Committee of Unsecured Creditors

                   C.     Objection of Cigna Health and Life Insurance Company [D.I. 133, 4/8/16]

                Related Documents:

                   D.     Certification of Counsel [D.I. 149, 4/12/19]

                   E.     Order (I) Approving (A) Bidding Procedures for the Sale of the Debtors’
                          Assets Related to the Communities Line; and (B) Form and Manner of
                          Notices Related Thereto; and (II) Scheduling Dates to Conduct Auction
                          and Hearing to Consider Final Approval of Sale, Including Treatment of
                          Executory Contracts and Unexpired Leases [D.I. 157, 4/15/19]

                Status:   An order has been entered.

         3.     Debtors’ Motion for an Order Pursuant to Section 107(b) of the Bankruptcy Code,
                Bankruptcy Rule 9018, and Local Rule 9018-1, Authorizing the Debtors to Redact
                Certain Confidential Information in Connection with the Debtors’ Motion for Entry of an
                Order, Pursuant to Sections 105(a), 363(b), and 503(c) of the Bankruptcy Code,
                Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key Employee Retention
                Plan [D.I. 86, 3/28/19]

                Response/Objection Deadline:                April 9, 2019 at 4:00 p.m. (ET)




01:24387975.3
                                                       2
                        Case 19-10479-KG       Doc 161       Filed 04/15/19   Page 3 of 5



                Responses/Objections Received:

                   A.     Informal Comments from the Office of United States Trustee

                Related Documents:

                   B.     Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 363(b),
                          and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key Employee
                          Incentive Plan and (II) Key Employee Retention Plan [(Sealed) D.I. 84,
                          3/28/19 and (Redacted) D.I. 85, 3/28/19]

                   C.     Certification of Counsel [D.I. 144, 4/11/19]

                   D.     Order Pursuant to Section 107(b) of the Bankruptcy Code, Bankruptcy
                          Rule 9018, and Local Rule 9018-1, Authorizing the Debtors to Redact
                          Certain Confidential Information in Connection with the Debtors’
                          Motion for Entry of an Order, Pursuant to Sections 105(a), 363(b), and
                          503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key Employee
                          Incentive Plan and (II) Key Employee Retention Plan [D.I. 158, 4/15/19]

                Status:   An order has been entered.

         MATTERS GOING FORWARD

         4.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
                (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral; (II) Granting
                Adequate Protection to Prepetition Secured Lenders; (III) Providing Superpriority
                Administrative Expense Status; (IV) Scheduling Final Hearing; and (V) Granting Related
                Relief [D.I. 13, 3/10/19]

                Response/Objection Deadline:                  March 26, 2019 at 4:00 p.m. (ET); extended
                                                              for the Committee to April 2, 2019 at 4:00
                                                              p.m. (ET)

                Responses/Objections Received:

                   A.     Informal Comments from the Office of the United States Trustee

                   B.     Official Committee of Unsecured Creditors’ Objection and Request for
                          Adjournment [D.I. 103, 4/2/19]

                Related Documents:

                   C.     Interim Order [D.I. 42, 3/12/19]

                   D.     Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 43,
                          3/12/19]
01:24387975.3
                                                       3
                          Case 19-10479-KG     Doc 161      Filed 04/15/19    Page 4 of 5



                   E.       Notice of Filing of Executed DIP Credit Agreement [D.I. 64, 3/20/19]

                   F.       DIP Lenders’ Reply to the Objection of the Committee of Unsecured
                            Creditors to the Entry of a Final Order Authorizing the Debtors to (A) Use
                            Cash Collateral, (B) Grant Adequate Protection, (C) Obtain Post-Petition
                            Financing and (D) for Related Relief [D.I. 129, 4/5/19]

                   G.       Notice of Filing of Proposed Final Order (I) Authorizing the Debtors to
                            Obtain Postpetition Secured Financing and Use Cash Collateral; and
                            (II) Modifying the Automatic Stay [D.I. 160, 4/15/19]

                Status:     The Debtors and the DIP Lenders have resolved the informal comments
                            of the Office of the United States Trustee. The Debtors and the DIP
                            Lenders continue to work with the Official Committee of Unsecured
                            Creditors to resolve the issues raised in the Committee’s objection. The
                            Debtors believe that certain of the issues raised in the Objection have
                            been resolved as reflected in the proposed Final DIP Order listed as item
                            G, and expect that any remaining issues will be resolved in advance of the
                            hearing. This matter is going forward.

         5.     Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 363(b), and 503(c)
                of the Bankruptcy Code, Approving Debtors’ (I) Key Employee Incentive Plan and
                (II) Key Employee Retention Plan [(Sealed) D.I. 84, 3/28/19 and (Redacted) D.I. 85,
                3/28/19]

                Response/Objection Deadline:                 April 11, 2019 at 4:00 p.m. (ET)

                Responses/Objections Received:

                   A.       Limited Objection of the Official Committee of Unsecured Creditors
                            [D.I.°145, 4/11/19]

                Related Documents:

                   B.       Debtors’ Motion for an Order Pursuant to Section 107(b) of the Bankruptcy
                            Code, Bankruptcy Rule 9018, and Local Rule 9018-1, Authorizing the
                            Debtors to Redact Certain Confidential Information in Connection with the
                            Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 363(b),
                            and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key Employee
                            Incentive Plan and (II) Key Employee Retention Plan [D.I. 86, 3/28/19]

                   C.       Order Shortening the Time for Notice of Debtors’ Motion for Entry of an
                            Order, Pursuant to Sections 105(a), 363(b), and 503(c) of the Bankruptcy
                            Code, Approving Debtors’ (A) Key Employee Incentive Plan and (B) Key
                            Employee Retention Plan [D.I. 88, 3/29/19]



01:24387975.3
                                                        4
                            Case 19-10479-KG     Doc 161     Filed 04/15/19   Page 5 of 5



                     D.       Debtors’ Motion for an Order, Pursuant to Local Rule 9006-1(d),
                              Granting the Debtors Leave and Permission to File a Reply in Support of
                              the Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a),
                              363(b) and 503(c) of the Bankruptcy Code, Approving Debtors’ (I) Key
                              Employee Incentive Plan and (II) Key Employee Retention Plan [D.I. 153,
                              4/15/19]

                     E.       Debtors’ Reply in Support of the Debtors’ Motion for Entry of an Order,
                              Pursuant to Sections 105(a), 363(b), and 503(c) of the Bankruptcy Code,
                              Approving Debtors’ (I) Key Employee Incentive Plan and (II) Key
                              Employee Retention Plan [D.I. 154, 4/15/19]

                     F.       Declaration of Michael Healy in Support of the Debtors’ Motion for
                              Entry of an Order, Pursuant to Sections 105(a), 363(b), and 503(c) of the
                              Bankruptcy Code, Approving Debtors’ (I) Key Employee Incentive Plan
                              and (II) Key Employee Retention Plan [D.I. 155, 4/15/19]

                  Status:     The Debtors and the DIP Lenders are working with the Official Committee of
                              Unsecured Creditors to resolve the items in dispute. This matter is going
                              forward.


         Dated:    April 15, 2019
                   Wilmington, Delaware             /s/ Elizabeth S. Justison
                                                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                    Pauline K. Morgan (No. 3650)
                                                    Kenneth J. Enos (No. 4544)
                                                    Elizabeth S. Justison (No. 5911)
                                                    Allison S. Mielke (No. 5934)
                                                    Jared W. Kochenash (No. 6557)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253

                                                    Counsel to the Debtors and
                                                    Debtors in Possession




01:24387975.3
                                                         5
